DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 16, 20-26, 28, 31, 32, and 35 were amended, claim 34 was canceled, and claims 36-38 were newly added in the response filed on 5/30/2022.  Claims 16-33 and 35-38 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In claim 24, in line 3, the phrase “base; b)” was deleted and replaced by –base; and b)--.
Claim 32 was deleted and replaced by the following: 
--The method of claim 16, further comprising addition of a liquid (meth)acrylic ester or styrene into the reaction mixture at the end of the reaction.--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Sanzo on 7/11/2022.
Response to Amendments/Arguments filed 5/30/2022
The Applicant's amendments are sufficient to overcome the objection(s) to claim 21 (see p. 2 of the OA dated 2/2/2022).  Accordingly, the objection(s) are withdrawn. 
Regarding the 35 USC 112(b) rejections of claims 16-35 (see p. 2-8 of the OA dated 2/2/2022), the Applicant’s amendments and arguments, see p. 7-9, were fully considered and were found to be persuasive to overcome all of the rejections of record except for that of claim 32.  Regarding claim 32 (see p. 8 of the OA dated 2/2/2022), the Examiner’s amendment above was sufficient to overcome this rejection.  Also see interview summary dated 7/11/2022.  Therefore, all of the rejections are withdrawn.
Claim 34 was canceled, therefore, the 35 USC 112(d) rejection over said claim is moot.  See p. 8-9 of the OA dated 2/2/2022.
The Applicant's amendments and arguments, see p. 9-17, including appendix on p. 16-17, with respect to the 35 USC 103 rejection(s) of:
i) claims 16-19, 22, 23, 26, and 31-34 as being unpatentable over US2016/0297738 (‘738); 
ii) claims 16-19, 22-24, and 26-35 as being unpatentable over US2011/0196169 (‘169) in view of ‘738;
iii) claims 20 and 21 as being unpatentable over ‘738 or over ‘169 in view of ‘738, and further in view of US2006/0142108 (‘408); and
iv) claim 25 as being unpatentable over ‘738 or over ‘169 in view of ‘738, and further in view of US 3850988 (‘988) (see p. 9-25 of the OA dated 2/2/2022); 
have been fully considered and are found to be persuasive.  
The Applicant’s arguments (see p. 9-12) are persuasive in view of the examples provided in the specification as filed.  In the OA dated 2/2/2022 (see p. 25-26), the Examiner had indicated that though the Applicant had provided lengthy inventive and comparative examples (see p. 11-31 of the specification as filed), that the data was not collated in a Table such that the Examiner could not properly evaluate said data. On p. 12-17 of the response filed on 5/30/2022, the Applicant elaborated on the examples and provided a Table to summarize the most relevant inventive and comparative examples.  This data, as summarized on p. 14 of the response, was persuasive to show that the claimed process has unexpected advantages over the prior art.  Therefore, the rejections are withdrawn.
Allowable Subject Matter
Claims 16-33 and 35-38 are allowed.  The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons set forth above, which distinguish the claimed process from the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622